Citation Nr: 0401521	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to June 
1946.  He was a prisoner of war (POW) of the Japanese 
Government from April 1942 to August 1942.  The appellant is 
the veteran's surviving spouse.  
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the December 2002 ratings decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  All necessary development and notification has been 
completed.

2.  The immediate cause of the veteran's death was heart 
disease.  

3.  The veteran's fatal heart disease was first shown decades 
after active service; however, he is a former POW who was 
interned for more than 30 days, he had localized edema while 
a POW, and the evidence is in relative equipoise as to 
whether his fatal heart disability included ischemic heart 
disease.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background

The death of the appellant's late husband was caused by 
hypertensive heart disease.  It is the appellant's contention 
that her husband developed heart disease as a result of being 
a prisoner of war while serving in the Armed Forces during 
World War II.  

On examination in June 1946, the veteran's heart and arteries 
were normal and no complaints or findings were recorded 
relating to heart disease.  The veteran executed an affidavit 
in February 1946 with no mention of hypertensive heart 
disease, a heart related condition, or localized edema 
(though the affidavit never specifically asked for any such 
symptoms).  He also stated that he did not sustain any wounds 
or illnesses.  

The service department reports that the veteran entered the 
Armed Forces on September 1, 1941, and was honorably 
discharged on June 25, 1946.  The service department has also 
certified that the veteran was a prisoner of war (POW) from 
April 10 to August 10, 1942.  The service department reports 
that he was in a no-casualty status from August 10, 1942 
until August 28, 1942; and from October 29, 1942 until August 
15, 1945.  

A certificate of death indicates that the veteran died in his 
home in December 1989.  The immediate cause of death was 
hypertensive heart disease. 

In March 2000, the RO received the appellant's claim for 
service connection for the cause of the veteran's death. 

A June 2001 report shows that the veteran was diagnosed with 
hypertension, hypertensive heart disease, rheumatic heart 
disease, nervousness, tension and anxiety.  The report states 
that the veteran first sought treatment from the clinician in 
1959.  He did not treat the veteran again until June 1974.  
The report states that the veteran has had symptoms of 
dizziness; palpitation; headache; fevers; nervousness; chest 
and back pain; colds and coughs; sputum with streaks of 
blood; sweating; cold clammy perspiration; tension and 
anxiety; muscular and joint pain with tenderness of the upper 
and lower extremities; edema of both knees, legs, ankles, and 
feet; difficulty in urination; shortness of breath; body 
weakness; anorexia; insomnia; fatigability; difficulty 
breathing; loss of weight; high blood pressure; vomiting; 
epigastric pain; inability to rise from a squatting position; 
difficulty walking, standing, sitting, lying-down, and waking 
up; mental changes, forgetfulness; absent mindedness; general 
body weakness; irritability; and nausea.  According to the 
veteran's history, he has had these symptoms since service.       

A Veterans Memorial Medical Center (VMMC) report from June 
1989 shows that the veteran was diagnosed with hypertensive 
arteriosclerotic heart disease.   

At a May 2002 personal hearing, the appellant (who had been 
married to the veteran since 1938) testified that she 
remembered that her husband's legs were swollen when he 
returned from Capas.  

In May 2002, the appellant submitted an affidavit signed by 
one of the veteran's fellow comrades in arms (FFV).  It 
stated that he was incarcerated with the veteran in Capas, 
Tarlac.  In January 2003, the appellant submitted an 
affidavit signed by another one of the veteran's fellow 
comrade in arms (JP).  It stated that the veteran was 
incarcerated in Camp O'Donnell, Capas Tarlac from April 1942 
through August 1942.  A September 2002 service department 
report notes that FFV has no record of military service.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection. Id.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2003), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2003).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied. See Alemany v. Brown, 9 
Vet. App. 518 (1996).



Analysis

In the present case, the evidence includes testimony from the 
appellant that the veteran had localized edema upon returning 
from a POW camp; a June 2001 medical report in which the 
clinician noted a long history of symptoms that the veteran 
had had since service; a diagnosis of hypertensive heart 
disease; lay statement s supporting the fact that the veteran 
was a POW; and service department records confirming that the 
veteran was a POW.  

A February 1946 service affidavit indicates that the veteran 
incurred no wounds or illnesses during service; however, the 
veteran completed this affidavit over three years after his 
release from POW camp.  It is highly likely that any 
localized edema or swelling in August 1942 would have gone 
unreported while the veteran was a POW, and been unreported 
after the swelling had subsided in 1946.

While there is no medical evidence of localized edema or 
beriberi during service, the Board observes that, where a 
former POW claims disability compensation, omission of 
history or findings from clinical records made upon 
repatriation is not determinative of service connection.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin. The circumstances 
attendant upon the individual veteran's confinement, and the 
duration thereof, will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).  

Also of probative value in this case is the testimony of the 
appellant who stated that she noticed that her husband's legs 
were swollen when he was released from the POW camp.  A 
layperson is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or attribution 
of medical causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, a layperson is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Localized swelling is one such 
observable symptom.  She is competent to report having 
witnessed the veteran's localized swelling, which for 
purposes of 38 C.F.R. § 3.309(c), is sufficient credible 
evidence that the veteran experienced "localized edema" as 
a POW.  

There is also medical evidence that the veteran had heart 
disease prior to his death.  In June 2001, a clinician 
provided a detailed and credible report of the veteran's 
symptoms in 1959 and in 1974.  The veteran was diagnosed with 
hypertensive heart disease and hypertension.  Although the 
clinician reported that the veteran had had these heart 
related symptoms since leaving the service, it is apparent 
that such was based on history obtained from the veteran; 
there are no such findings contemporaneously recorded during 
or proximate to service.  However, medical records from the 
VMMC show a diagnosis of hypertensive arteriosclerotic 
(emphasis added) heart disease based upon a week long 
hospitalization in June 1989.  

In addition to being a former POW who had localized swelling 
during captivity, the medical evidence shows that the veteran 
died of heart disease.  The central question  in this appeal 
is whether his fatal heart condition included ischemic heart 
disease .  The Board notes ischemic heart disease is defined 
as any of a group of acute or chronic cardiac disabilities 
resulting from insufficient oxygenated blood to the heart.  
It may be due to increased oxygen demand, to diminished blood 
oxygen transport, or most commonly to reduction in coronary 
blood flow because of arterial narrowing or obstruction 
(emphasis added) such as that caused by atherosclerosis.  It 
may manifest as angina pectoris, myocardial infarction, 
ventricular fibrillation, or sudden cardiac death.  Dorland's 
Illustrated Medical Dictionary, 28th Edition, page 484.  

As noted above, a VMMC report from June 1989 shows that the 
veteran was diagnosed with hypertensive arteriosclerotic 
heart disease and the medical evidence clearly shows that he 
died of heart disease, classified as hypertensive heart 
disease at the time of his demise.  Given the diagnosis in 
1989, the Board finds that the evidence is at least in 
equipoise as to whether the veteran had ischemic heart 
disease that materially contributed to his death.  
Considering his POW history with localized swelling during 
that period of time, it follows that it is presumed that he 
had beriberi heart disease.  See note following 38 C.F.R. 
§ 3.309(c).  That is, because the veteran had localized edema 
during his period of service as a POW, and later developed 
ischemic heart disease, this is by regulatory definition 
"beriberi heart disease."  Id.  

For these reasons, service connection for the cause of the 
veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




